DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4–5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites:
“4. The electret-treated sheet according to claim 1, wherein a surface potential when the sheet has been immersed in ion- exchanged water for 1 minute under a condition of a temperature of 15 °C, and has been pulled up, the water has been wiped off, and the sheet has been left standing for 24 hours under an environment of a temperature of 23'C and a humidity of 50% RH (surface potential E24 after 24 hours after cleaning) is 0.2 kV or higher and 5 kV or lower.”  
Claim 5 recites:
“5. The electret-treated sheet according to claim 1, wherein when a surface potential when the sheet has been immersed in ion- exchanged water for 1 minute under a condition of a temperature of 150C, and has been pulled up, the water has been wiped off, and the sheet has been left standing for 24 hours under an environment of a temperature of 23'C and a humidity of 50% RH is represented by a surface potential E24 after 24 hours after cleaning, and a surface potential when the sheet has been immersed in ion-exchanged water for 1 minute under a condition of a temperature of 15 °C, and has been pulled up, the water has been wiped off, and the sheet has been left standing for 30 minutes under an environment of a temperature of 23C and a humidity of' 50% RH is represented by a surface potential E0.5 after 0.5 hours after cleaning, a difference (E24 – E0.5,) between the surface potential after 24 hours after cleaning and the surface potential after 0.5 hours after cleaning is 0.1 kV or larger and S kV or smaller.”  
Claims 4 and 5 recite a property of the electret-treated sheet of claim 1.  Examiner respectfully submits the limitations of claims 4 and 5 are directed to a process of making the sheet and fail to further limit the structure of the electret treated sheet of claim 1.  Therefore, claims 4–5 fails to further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 1–6 are rejected under 35 U.S.C. 103 as being obvious over Koike et al., US 2012/0177907 A1 (“Koike-’907”) in view of Koike et al., US 2016/0193814 A1 (“Koike-’814”). 
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Koike-’907” in view of “Koike-’814” and Koike et al., US 2016/0250649 A1 (“Koike-’649”). 
Claim 1 describes an electret-treated sheet comprising at least a surface layer, a high dielectric layer and a back-surface layer. The high dielectric layer is between the surface layer and the back-surface layer. The surface layer and the back-surface layer are each a thermoplastic resin film having a relative dielectric constant of smaller than 6 at 100 kHz. The high dielectric layer is a material having a relative dielectric constant of 6 or larger at 100 kHz. The surface layer and the back-surface layer each have a static charge due to electrostatically charge.
The term “relative dielectric constant” is defined by formula (                    
                        
                            
                                C
                            
                            
                                x
                                 
                                =
                                 
                            
                        
                        
                            
                                ∈
                            
                            
                                r
                            
                        
                        ×
                        
                            
                                A
                            
                            
                                h
                            
                        
                    
                 ). Spec. dated Sep. 06, 2019 (“Spec.”) p. 18. Where                     
                        
                            
                                C
                            
                            
                                x
                                 
                                 
                            
                        
                    
                represents capacitance,                     
                        
                            
                                ∈
                            
                            
                                r
                            
                        
                    
                 represents relative dielectric constant, A represents an area of the capacitor plate and h represent a distance between two electrodes. Id. In physics, it is known that capacitance C could be calculated via formula                     
                        C
                        =
                        
                            
                                Q
                            
                            
                                V
                            
                        
                        =
                         
                        
                            
                                K
                                A
                                
                                    
                                        ∈
                                    
                                    
                                        0
                                    
                                
                            
                            
                                d
                            
                        
                    
                ), Where K is a constant characteristic of the dielectric, A is the area of the capacitor plate, d is the distance between the capacitor plates and                     
                        
                            
                                ∈
                            
                            
                                0
                            
                        
                    
                 is the permittivity of the vacuum.  In view of these two formulas, it is understood that                     
                        
                            
                                ∈
                            
                            
                                r
                            
                        
                    
                 in the instant application is equivalent to K                    
                        
                            
                                ∈
                            
                            
                                0
                            
                        
                    
                ,which is also known as the permittivity of the medium. Therefore, the term “relative dielectric constant” is interpreted to be the permittivity of the medium. 
Koike-’907 discloses an electret-treated sheet (i.e., energy conversion film i) comprising at least a surface layer (i.e., surface layer 3), a high dielectric layer (i.e., core layer 2) and a back-surface layer (i.e., surface layer R 4). Koike-’907 Fig. 1, [0017]. The high dielectric layer 2 is between the surface layer 3 and the back-surface layer 4. Id. The surface layer 3 and the back-surface layer 4 are each a thermoplastic resin film (i.e., thermoplastic resin constituting the surface layer). Id. at Fig. 1, [0072]. 

    PNG
    media_image1.png
    442
    634
    media_image1.png
    Greyscale

Koike-’907 does not disclose that the surface layer 3 has a relative dielectric constant of smaller than 6 at 100 kHz. Koike-’907 does not disclose that the high dielectric layer is a material having a relative dielectric constant of 6 or larger at 100 kHz. Koike-’907 does not disclose that the surface layer and the back-surface layer each have a static charge due to electrostatically charge.
In the analogous art of laminate sheet comprising electrostatic properties, Koike-’814 discloses a high dielectric layer (i.e., support layer 2) laminated in between a surface layer (i.e., protective layer 3a) and a back-surface layer (i.e., protective layer 3b). Koike-’814 Fig. 2, [0033]. Koike-’814 also discloses that the surface layer 3a and back-surface layer 3b has a dielectric film with a specific dielectric constant within a range from 1.1 to 5.0 at 100 kHz. Id. at [0117]. It is noted here that the term “specific dielectric constant” is equivalent to “relative dielectric constant” and “permittivity” per the manual of 4192A LF impedance analyzer (“Manual”), which is provided with the Office Action. Manual p. 35. Additionally, Koike-’814 discloses that the protective layer 3a and 3b serves the role of sealing the sheet so that the charge of the high dielectric layer 2 does not escape to the outside. It would have obvious for Koike-’907’s surface layer and back-surface layer to have a dielectric constant within this range because such range is recognized in the art as being capable of prevent charge from escaping. 

    PNG
    media_image2.png
    299
    660
    media_image2.png
    Greyscale

As for the limitation of that the high dielectric layer has a relative dielectric constant of 6 or larger at 100 kHz, while Koike-’814 does not explicitly disclose a range of dielectric constant at 100 kHz for its support layer, Koike-’814 discloses that the charge is related with electrostatic adsorptive force as charge escape is related with electrostatic adsorptive force diminish. Koike-’814 [0066]. Form the formula                     
                        
                            
                                C
                            
                            
                                x
                                 
                                =
                                 
                            
                        
                        
                            
                                ∈
                            
                            
                                r
                            
                        
                        ×
                        
                            
                                A
                            
                            
                                h
                            
                        
                    
                , a person of ordinary skill in the art would understand that the charge                      
                        
                            
                                C
                            
                            
                                x
                                 
                                 
                            
                        
                    
                is positively related with the dielectric constant                     
                        
                            
                                ∈
                            
                            
                                r
                            
                        
                    
                . Therefore, it would have been obvious for a person of ordinary skill in the art to understand that that it is beneficial for an electret filter to have a high dielectric constant (related with high charge), which is directedly related with dust retention ability. Therefore, it would have been obvious to one of ordinary skill in the art to understand that it is beneficial for Koike-’907’s core layer 2 to have a relative dielectric constant of 6 or larger at 100 kHz for a high dust retention capacity. 
For the limitation of “the surface layer and the back-surface layer each have a static charge due to electrostatically charge,” Koike-’814 discloses that the surface of the protective layer 3a and 3b are may be provided with electrostatic adsorptive force by performing charging treatment directly on the surface. Koike-’814 Fig. 2, [0114]. Koike-’814 also discloses that such treatment is allow the protective layer 3a and 3b to be attached to the support layer (b) due to electrostatic adsorptive force to form an electrostatic absorbable sheet. Id. It would therefore have been obvious for Koike-’907’s surface layer 3 and back-surface layer 4 to have a static charge due to electrostatically charge so that the surface layer 3 and back surface layer 4 could be attached to the high dielectric layer 2. 
Claim 2 describes the electret-treated sheet according to claim 1. The high dielectric layer includes a water-soluble polymer having a quaternary ammonium salt type structure, of which a relative dielectric constant is 10 to 30. 
Modified Koike-’907 does not explicitly disclose that the high dielectric layer includes a water-soluble polymer having a quaternary ammonium salt type structure, of which a relative dielectric constant is 10 to 30.
However, Koike-’814 discloses a coating layer C provided on the surface layer of support layer 2 to impart antistatic performance. Koike-’814 Fig. 2, [0123]. Koike-’814 also discloses that the coating layer C comprises antistatic agent quaternary ammonium slat-type copolymers such as polyvinylbenzyltrimethylammonium chloride. Id. at Fig. 2, [0125]. This component is the same as Applicant’s disclosure. Spec. p. 24. It would have been obvious to further modify Koike-’907 to include the coating layer C to impart antistatic performance. With this modification, Koike-’907’s high dielectric layer 2 would include a water-soluble polymer a quaternary ammonium salt type structure, of which a relative dielectric constant is 10 to 30. This is because products of identical chemical composition cannot have mutually exclusive properties. MPEP 2112.01(II). 
Claim 3 describes the electret-treated sheet according to claim 1. The surface layer and the back-surface layer are each a polyolefin-based resin film.
Koike-’907 discloses that its surface layers 3 and 4 are preferable to use a polyolefin based resin. Koike-’907 Fig. 1, [0072]. 
Claims 4–5 fail to further limit claim 1 as the structured disclosed in modified Koike-’907 is identical to the instant claim 1 and therefore, claimed properties or functions are presumed to be inherent. MPEP 2112.01. Because of this, claims 4–5 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Details are provided above. 
Claim 6 describes a filter having a flow path for air formed therein using the electret-treated sheet according to claim 1. 
Koike-’907 discloses that its electret-treated sheet could be used as an air filter. Koike-’907 Fig. 1, [0004]. 
Claim 7 describes the filter according to claim 6, wherein a cross-sectional ratio of the flow path for air is 10% or larger and 99% or smaller.
Modified Koike-’907 does not disclose a cross-sectional ratio of the flow path for air. 
In the analogous art of electret air filters, Koike-’649 discloses a cross-sectional ratio for an filter using electret sheet is from 10 to 99%. It would have been obvious for Koike-’907’s filter to have a cross-sectional ratio of 10%–99% as such range is recognized in the electret air filter art as being suitable for cross-sectional ratio. 
Response to Arguments
Claim Rejections - 35 USC § 112(d)
The applicant argues that the rejection under 37 C.F.R. §112(d) are not prior art rejections and Koike ’907 and Koike ’814 do not inherently exhibit the claimed properties. Applicant Rem. dated May. 18, 2022 (“Applicant Rem.”) p. 2. The applicant also submits that the properties of having a high dielectric charge and that of keeping a charge over time are two distinct properties. Id. at p. 3. The applicant submits that an electrostatic capacity does not relate to a property in which a charge hardly escapes. Id. 
The examiner respectfully disagrees with the applicant’s arguments. The claimed invention is directed to an apparatus—an electret-treated sheet. Claims 4–5 are directed to a property of surface potential after a cleaning process, which is a property of the claimed electret-treated sheet.   Therefore the limitations of claims 4 and 5 fail to further limit the structure of claim 1. 
Claim Rejections - 35 USC § 103
The applicant argues that the core layer A in Koike ’907 cannot reasonably be recognized as a high dielectric layer because the core layer A of Koike ’907 contains big pores having a height of from 3 to 30 µm and a diameter of from 50–500 µm at a frequency of from 100 to 3000 pores/mm2. Applicant Rem. p. 4. The applicant further argues that those pores are filled with air, which has a low dielectric constant. Id. The applicant also argues that Koike ’907 is directed as an invention having a feature of charge accumulation due to the pores and to making the core layer to have a low dielectric constant, therefore, there is no ground to recognize that the core layer A is a high dielectric layer. Id.  
The examiner respectfully disagrees with the applicant. It is pointed out here that application’s statement that pores in the core layer A of Koike ’907 are filled with air is not accurate because Koike ’907 discloses that the core layer (A) comprises an organic filler. Koike ’907 [0055]. Additionally, it is pointed out here that the instant disclosure teaches that "the material constituting the high dielectric layer can include an organic substance and an inorganic substance." Spec. dated Sep. 06, 2019 (“Spec.”) p. 19, [0041]. On the other hand, Koike ’907 discloses that its core layer (A) is “a layer composed of a resin film, in the inside of which are formed pores by stretching a thermoplastic resin film containing at least one of an inorganic powder and an organic filler.” Koike ’907 [0027]. The instant specification also discloses that its inorganic fine powder includes calcium carbonate, calcined clay, silica, diatomaceous earth, white clay, talc, titanium oxide, barium sulfate, alumina, zeolite, mica, sericite, bentonite, sepiolite, vermiculite, dolomite, wollastonite and glass fiber. Spec. p. 43, [0100]. On the other hand, Koike ’907 discloses that its inorganic power including calcium carbonate, calcined clay, silica, diatomaceous earth, white clay, talc, titanium oxide, barium sulfate, alumina zeolite, mica, sericite, bentonite, sepiolite, vermiculite, dolomite, wollastonite, glass fibers, and the like. Koike ’907 [0054].  This list of inorganic powder material of Koike ’907 is identical to the list disclosed by the instant application. Furthermore, the instant disclosure discloses that the organic substance could be olefin-based polymers. Spec. p. 21, [0048]. Koike ’907 discloses a matching organic filler of a polyolefin-based resin. Koike ’907 [0058]. Furthermore, instant disclosure discloses the thickness of the high dielectric layer is preferably 100 µm or smaller. Spec. p. 27, [0061]. On the other hand, Koike ’907discloses a thickness range of its core layer (A) to be from 10 to 500 µm, which overlaps with the instant disclosure. Koike ’907 [0038]. Based on the above facts, it is concluded that Koike ’907 shows an equivalent structure (with matching material and thickness) as the instant invention. Because the structure recited in Koike ’907 is substantially identical to that of the claims, claimed properties of functions are presumed to be inherent. MPEP 2112.01(I). It is therefore noted here that there is enough ground to support the inherent rejection. 
The applicant also notes that high surface resistivity and holding a charge for a long period of time do not necessarily lead to a high electrostatic capacity. The applicant also argues that an electrostatic capacity does not relate to a property in which a charge hardly escapes. Id. at p. 5. 
With regard to this argument, the examiner would like to make a clarification here as the applicant seems to misunderstood the office rejection. The formula                     
                        
                            
                                C
                            
                            
                                x
                                 
                                =
                                 
                            
                        
                        
                            
                                ∈
                            
                            
                                r
                            
                        
                        ×
                        
                            
                                A
                            
                            
                                h
                            
                        
                         
                    
                 ,as presented in the rejection above, shows a relationship between the claimed property of relative dielectric constant and capacity—high relative dielectric constant leads to high capacity. On the other hand, Koike ’814 discloses that the charge is related with electrostatic adsorptive force as charge escape is related with electrostatic adsorptive force diminish. Koike-’814 [0066]. A person of ordinary skill in the art would understand an electret filter with high capacity AND a capability of retaining charge in the electret filter (a property that charge hardly escapes) would provide the electret filter a strong electrostatic adsorptive force. It is understood that electrostatic capacity and a property in which a charge hardly escapes are two different properties, however, these properties are combinable to provide an electret filter with high electrostatic adsorptive force. Therefore, the applicant’s argument is not accurate because the applicant tries to distinguish the two property and hypothetically assume that they are not combinable. 
The applicant further notes that their invention solves the problem that an electric charge on a surface of a constituent material of the sheet vanishes after the sheet has been cleaned for removing dirt. The applicant emphasizes that its examples 1–3 shows that the high dielectric layer can obtain a high ability to recover a surface potential than comparative example 1. Applicant Rem. p. 6. 
It is noted here that the claimed invention is an apparatus, the examiner thus focusing on the structure of the apparatus. The arguments here focusing on the property of the apparatus. Since the examiner has provided sufficient rationale to prove that the claimed invention has an identical structure compared to the prior art, the burden shifts to the applicant to prove that their structure is different from the prior art. MPEP 2112(V). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776